EXHIBIT 99.1 KINETIC CONCEPTS REPORTS SECOND QUARTER AND FIRST HALF 2 Second Quarter Highlights -Worldwide V.A.C. Therapy revenue of $349.4 million, up 3% on a constant currency basis -North American V.A.C. Therapy revenue of $266.3 million -Regenerative Medicine revenue of $71.1 million, up 22% from the prior-year period on a pro forma basis -Worldwide Therapeutic Support Systems revenue of $70.8 million, down 7% on a constant currency basis -Diluted earnings per share of $0.82 on a reported basis, $0.98 on a non-GAAP basis adjusted for non-cash acquisition related items San Antonio, Texas, July 21, 2009 –
